Citation Nr: 0101347	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1980 to October 
1980.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO). 

A Travel Board Hearing was held in July 2000, before Michael 
D. Lyon, the Veterans Law Judge rendering this decision, 
sitting in Montgomery, Alabama.  The Veterans Law Judge was 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A 
transcript of the hearing testimony is on file.


REMAND

After a review of the claims file, the Board concludes that 
due process requires a remand of the case.  In this case the 
veteran was never in combat with the enemy, nor does he so 
claim.  He has claimed that he developed PTSD as a result of 
witnessing an accident during basic training in which a 
fellow soldier was killed when he mishandled a grenade during 
a training exercise; however, such accident has not been 
shown in the service records.  The records reveal that the RO 
attempted to verify the incident with the U.S. Army Safety 
Center (USASC), Ft. Rucker Alabama.  A report of contact 
indicates that the RO spoke to personnel at the Safety Center 
(undated), and was awaiting a response.  A letter dated June 
1999 was telefaxed to the USASC.  However, no response is in 
the claims file.  Accordingly, the Board finds that a remand 
is necessary, prior to adjudicating this case, to again 
attempt to obtain a response regarding the training accident, 
and also, if the veteran's participation can be verified.  

Further, the veteran should be afforded an opportunity to 
furnish information and/or evidence with regard to his 
alleged stressors which is more specific than that he has 
already provided to the RO.  It should be noted that vague 
assertions cannot be verified and the veteran must be as 
specific as possible with respect to dates, personnel 
involved, etc.  Moreover, consideration should be given to 
the issue with reference to the recently revised rating 
criteria for service connection for PTSD, 38 C.F.R. 
§ 3.304(f), which was amended on June 18, 1999, and made 
effective to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1999).  
Finally, the veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In view of the foregoing, this case is REMANDED for the 
following developments:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).  

2.  The RO should provide the veteran 
with an opportunity to furnish additional 
information with regard to the events and 
incidents he cites as stressors, as 
necessary.  In particular, the RO should 
advise him that he should furnish 
information as specific as possible as to 
the names, dates, and places of such 
events, and the persons involved therein.  
He should be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service. He may submit 
statements from fellow service members or 
others that witnessed or knew of the 
alleged events at the time of their 
occurrence. The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

3.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should again 
request that this information be verified 
by USASC or other appropriate 
organization as possible.  Attempts 
should also be undertaken to ascertain 
the training that the veteran's basic 
training unit performed, to include 
training exercises and any references to 
deaths during training.  All requests, 
negative responses, and information 
obtained should be associated with the 
claims files.  The veteran should also be 
notified of any negative results.  38 
C.F.R. § 3.159 (1999). 

4.  In view of what appears to be 
abbreviated service, the RO should also 
attempt to obtain the veteran's complete 
DA Form 20 (or similar form) and other 
personnel records from the Official 
Military Personnel File (OMPF), from any 
appropriate source.  A determination as 
to the reason for service separation 
should be clearly set forth.  All 
requests, negative responses, and 
information obtained should be associated 
with the claims file.  To the extent not 
already on file, all military personnel 
records should also be obtained.  The 
veteran should also be notified of any 
negative results.  38 C.F.R. § 3.159 
(1999). 

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If information is 
submitted which creates the need for 
additional medical opinion or 
examination, such opinion/examination 
should be scheduled.  The claims folder 
should be available to any medical 
professional prior to any review and 
opinion.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, including all appropriate 
regulations, and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, as in 
order, in conjunction with appropriate procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON  
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




